Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on April 14, 2021 for Application No. 17/230,419.  Claims 1-22 are pending. 

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 04/14/2021, 04/14/2021 and 09/23/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the carrier being configured to selectively be driven by a variable speed drive to regulate output to the output sun gear over a range of input rotational speeds of the input sun gear” in lines 2-11 which renders the claim indefinite because it is unclear whether if there is a coupling device or shifting element that is arranged between the variable speed drive to regulate output to the output sun gear over a range of input rotational speeds of the input sun gear or not.  It is noted that the term “selectively” has been interpreted as a coupling device that can be used to engage and disengage two rotational members. However, in this case it is unclear which coupling member provides 
Claim 20 recites the limitation “varying output speed of the 15variable speed drive given a constant input speed to the variable speed drive” is unclear because it is confusing and awkwardly worded. In other words, it is unclear whether varying or changing the output speed of the variable speed drive by another drive source or the variable speed drive itself. If applicant intends to present the claimed arrangement, the Office recommends that the limitation “selectively” should be changed or avoided for clarity. For examination purposes, this limitation is interpreted as varying the transmission output with a given constant input speed drive of the variable speed drive.
Claims 2-17 and 21-22 are rejected due to their dependency from a rejected base claim and they inherit its deficiencies.

Claim 1 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: for example, a clutch/coupling device (i.e., that can be used to selectively drive a carrier by a variable drive). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-22 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Kopko (US 5,947,854).
Regarding claim 18, Kopko discloses a method comprising: 
providing rotational power as input to an input sun gear (Fig. 3A, i.e., input sun gear 5 received power from motor 1); 

wherein the planet gears (17) are operatively connected to a carrier (10) to revolve around the input sun gear (5); 
5controlling revolution speed of the carrier (10) with a variable speed drive (i.e., auxiliary motor/generator 3); and 
providing rotational output power from the planet gears (17) to an output sun gear (15), 
wherein the rotational output power is speed regulated by controlling revolution speed and direction of the carrier (10) and variable speed drive (3).  

Regarding claim 19, Kopko discloses the method as recited in claim 18, wherein controlling revolution speed of the carrier (10) with the variable speed drive (3) includes driving the variable speed drive (3) with at least one gear (13) operatively connected to the output sun gear (15).  

Regarding claim 20, as best understood, Kopko discloses the method as recited in claim 19, further comprising varying output speed of the 15variable speed drive (3) given a constant input speed to the variable speed drive (3).  

Regarding claim 21, as best understood, Kopko discloses the method as recited in claim 20, further comprising varying rotational direction of rotational output of the variable speed drive (3).  

Regarding claim 22, as best understood, Kopko discloses the method as recited in claim 20, wherein controlling revolution speed of the carrier (10) with the variable speed drive (3) includes altering speed of the carrier (10) to maintain constant output speed of the output sun gear (15) given variable input speed to the input sun gear (5).
	
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-17 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious an epicyclic gear system comprising: an input sun gear configured to receive rotational input from a turbine of a turbo charger having the combination features recited in the claim and particularly “wherein the second set of planet gears are distributed around and mesh with the output sun, wherein the output sun is configured to deliver rotational power to an internal combustion engine, the carrier being configured to selectively be driven by a variable speed drive to regulate output to the output sun gear over a range of input rotational speeds of the input sun gear”.
The closest prior art reference is Kopko, indicated above. 
Kopko discloses an equivalent epicyclic gear system having a double pinion planets 16/17, a carrier 10 configured to receive torque from a motor 1 and an auxiliary motor 3 configured to transmit torque to an output sun gear 15 but does not teach the particular arrangement and features as recited in claim 1.
Claims 2-17 are allowed as being dependent upon the allowed base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rekow et al. (US 2015/0184726 A1) discloses a multi-mode infinitely variable transmission, see Figure 3; and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659